DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 and 15-20 are presented for examination.  This office action is in response to the amendment filed on 4/21/2022.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

 REASONS for ALLOWANCE
Claims 1-13 and 15-20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-19 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-19 and because the arguments set forth in the amendment filed on 4/21/2022 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a queue receives from a first clock domain, a push command to store data in the queue. A pop command to cause the second clock domain to retrieve the data from the queue. A third command synchronized with a clock and to cause the second clock domain to retrieve the data from the queue  as described in the specification and together with combination of other claimed element as set forth in the claims.  Also the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution records taken as a whole. 

The closest prior art, “Memory controller supporting DRAM circuits with Different operating speed” by Olarig et al. (EP 0897154 A2) discloses SDRAM circuits that are capable of operating at different frequencies and data queues are used to provide data transfers. However, Olarig fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Therefore, claims 1-19 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138